


110 HR 1673 IH: To posthumously award a Congressional Gold Medal on

U.S. House of Representatives
2007-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1673
		IN THE HOUSE OF REPRESENTATIVES
		
			March 23, 2007
			Mr. Shuster (for
			 himself, Mr. Tancredo,
			 Mr. Rohrabacher,
			 Mr. Jones of North Carolina,
			 Mr. Lincoln Davis of Tennessee,
			 Mr. Holden,
			 Mr. Mack, Mr. Gary G. Miller of California,
			 Mr. Reyes,
			 Mr. Dent, Mr. McCotter, Mr.
			 Gallegly, Mrs. Musgrave,
			 Mr. Coble,
			 Mr. Regula,
			 Mr. Smith of New Jersey,
			 Mr. Moran of Virginia,
			 Mr. Wilson of South Carolina,
			 Mr. Wolf, Mrs. Tauscher, Mr.
			 Filner, Mr. Souder,
			 Mr. Cummings,
			 Ms. Carson,
			 Mr. Ramstad,
			 Mr. Cantor,
			 Ms. Harman,
			 Mrs. Christensen,
			 Mr. Shuler,
			 Mr. Pastor,
			 Ms. Schwartz,
			 Mr. Holt, Mr. McKeon, Mr.
			 Hinojosa, Mr. Brown of South
			 Carolina, Mr. Fossella,
			 Mr. McCaul of Texas,
			 Mr. Peterson of Pennsylvania,
			 Mr. Carney,
			 Mr. Kuhl of New York,
			 Mrs. Drake,
			 Mr. LaHood,
			 Mr. Tiahrt,
			 Mrs. McMorris Rodgers,
			 Mr. Boswell,
			 Mr. Conaway,
			 Mr. Hall of Texas,
			 Mrs. Lowey,
			 Mr. Shays,
			 Mr. Nunes,
			 Mr. Doyle,
			 Mr. English of Pennsylvania,
			 Mr. Price of North Carolina,
			 Ms. Eshoo,
			 Mr. Pitts,
			 Ms. Jackson-Lee of Texas,
			 Mr. Rush, Mr. Patrick J. Murphy of Pennsylvania,
			 Ms. Granger, and
			 Mr. Dicks) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To posthumously award a Congressional Gold Medal on
		  behalf of passengers and crew members aboard United Airlines Flight 93 who
		  resisted the hijackers and caused the plane to crash.
	
	
		1.FindingsThe Congress finds as follows:
			(1)On September 11, 2001, United Airlines
			 Flight 93 departed from Newark International Airport at 8:01 a.m. on its
			 scheduled route to San Francisco, California, with 7 crew members and 33
			 passengers on board.
			(2)Shortly after
			 departure, United Airlines Flight 93 was hijacked by terrorists.
			(3)At 10:03 a.m., United Airlines Flight 93
			 crashed near Shanksville, Pennsylvania.
			(4)Evidence indicates
			 that people aboard United Airlines Flight 93 learned that other hijacked planes
			 had been used to attack the World Trade Center in New York City and resisted
			 the actions of the hijackers on board.
			(5)The effort to
			 resist the hijackers aboard United Airlines Flight 93 appears to have caused
			 the plane to crash prematurely, potentially saving hundreds or thousands of
			 lives and preventing the destruction of the White House, the Capitol, or
			 another important symbol of freedom and democracy.
			(6)The passengers and crew aboard United
			 Airlines Flight 93 demonstrated exceptional bravery, valor, and patriotism, and
			 are worthy of the appreciation of the people of the United States.
			2.Congressional gold
			 medal
			(a)Presentation
			 authorizedThe Speaker of the
			 House of Representatives and the President pro tempore of the Senate shall make
			 appropriate arrangements for the posthumous presentation, on behalf of the
			 Congress, of a single gold medal of appropriate design in honor of the
			 passengers and crew members, collectively, on board United Airlines Flight 93
			 in recognition of their heroic service to the Nation.
			(b)Design and
			 strikingFor purposes of the presentation referred to in
			 subsection (a), the Secretary of the Treasury (hereafter in this Act referred
			 to as the Secretary) shall strike a gold medal with suitable
			 emblems, devices, and inscriptions, to be determined by the Secretary.
			(c)DisplayFollowing the award of the gold medal under
			 subsection (a), the gold medal shall be given to the Flight 93 National
			 Memorial located in Stonycreek Township, Somerset County, in Pennsylvania,
			 where it will be displayed as appropriate and made available for
			 research.
			3.Duplicate
			 medalsThe Secretary may
			 strike and sell duplicates in bronze of the gold medal struck pursuant to
			 section 2 under such regulations as the Secretary may prescribe, at a price
			 sufficient to cover the cost thereof, including labor, materials, dies, use of
			 machinery, and overhead expenses, and the cost of the gold medal.
		4.Status of
			 medals
			(a)National
			 medalsThe medals struck pursuant to this Act are national medals
			 for purposes of chapter 51 of title 31, United States Code.
			(b)Numismatic
			 itemsFor purposes of sections 5134 and 5136 of title 31, United
			 States Code, all medals struck under this Act shall be considered to be
			 numismatic items.
			5.Authority to use
			 fund amounts; proceeds of sale
			(a)Authority to use
			 fund amountsThere is authorized to be charged against the United
			 States Mint Public Enterprise Fund, such amounts as may be necessary to pay for
			 the costs of the medals struck pursuant to this Act.
			(b)Proceeds of
			 saleAmounts received from the sale of duplicate bronze medals
			 authorized under section 4 shall be deposited into the United States Mint
			 Public Enterprise Fund.
			
